Citation Nr: 1337202	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for a neck disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to April 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video-conference hearing held in September 2013.  A transcript of the hearing is of record.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  During the hearing, the parties agreed that if the Veteran's updated treatment records could be obtained, waiver of AOJ consideration of that evidence would be acceptable (hearing transcript p. 2).  

A November 2013 review of the Virtual VA (VVA) paperless claims processing system reveals two sets of VA/CAPRI records.  The first set, associated with VVA in August 2012, are dated through May 2012 and were considered by the AOJ in the August 2012 statement of the case.  The second set, associated with VVA in September 2013 coincident with the Veteran's Board hearing, are dated from January 2013 to August 2013.  Pursuant to the above notation, the Veteran and his representative specifically indicated that the Veteran would waive consideration of this evidence by the AOJ.  Accordingly, that evidence will be initially considered by the Board in conjunction with the claims on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection claim for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of a back disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested back disorder.

2.  At no time during the appeal period does the evidence show a current clinical diagnosis of any orthopedic or neurological right shoulder disorder or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested right shoulder disorder.   

3.  A skin disorder diagnosed in 2013 as ganglion cyst of the right shoulder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A right shoulder disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).   

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the service connection claims on appeal, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran in December 2007, which was prior to the initial unfavorable decision issued in July 2009, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letters informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA. 

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case in December 2007 and January 2010 letters.  Adjudication of the claims on appeal was undertaken in a July 2009 rating decision and a statement of the case (SOC) issued in August 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained for the file, and there is no indication that the Veteran's STRs are incomplete.  The Board observes that, at his September 2013 Board hearing, the Veteran indicated that he began seeking VA treatment in the 1990's.  While VA treatment records dated from 2001 to the present are of record, the Board finds that, in regard to the issues decided herein, VA records dated prior to 2001 are not relevant and, therefore, there is no need to obtain them.  In this regard, and as will be discussed further herein, at no time during the appeal period, or relatively recent to the appeal period, does the evidence show a current clinical diagnosis of a right shoulder or back disorder or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested right shoulder or back disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Therefore, records dated in the 1990's are irrelevant to the claims decided herein and need not be obtained.

The Veteran has also identified a private treatment source Dr. J. F. of Chatham, New York.  However, he has not provided enough information for VA to obtain these records.  Specifically, in a November 2007 VA Form 21-4142, the Veteran only included Dr. F's name with the city and state.  No complete address was provided.  Thereafter, in an October 2010 letter, he was advised that he failed to provide a complete mailing address for Dr. F. and was requested to fill out a new VA Form 21-4142 with Dr. F.'s complete mailing address so as to allow VA to request such records.  The Veteran was also informed that he may obtain the records himself and forward them to VA.  Thereafter, in January 2010, the Veteran submitted another VA Form 21-4142 for Dr. F.; however, he again failed to provide a complete mailing address.  In this regard, he only provided Dr. F.'s name, a route number, and the city and state.  The Veteran was informed in the August 2012 statement of the case that such records could not be requested because an incomplete mailing address was provided.

The United States Court of Appeals for Veterans Claims (Court) has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case as pertains to the aforementioned evidence.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Accordingly, as the Veteran has not provided information adequate to locate and secure this post-service private treatment evidence, there is no duty to assist on the part of VA to attempt to obtain these records.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA peripheral nerves examination relating to the claimed right shoulder disorder was conducted in March 2012, with an addendum opinion provided in August 2012.  The Veteran and his representative have not alleged that the examination or opinions were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

The Board notes that no examination was conducted in this case, nor is one warranted, in conjunction with the service connection claim for a back disorder.  In this regard, the RO did not afford the appellant a VA examination and such action is not mandated.  Under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The Board finds that a remand is not required and there is no duty on the part of VA to provide a medical examination or request a nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed (back), and further substantiating evidence suggestive of a linkage between the aforementioned claimed disorder and his active service.  In this regard, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Given these matters of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran presented testimony at a Board video-conference hearing held in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the service connection issues on appeal were identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorders.  The undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contended resulted in his alleged disorders as well as statements regarding the existence of a current disability.  Furthermore, the Veteran's representative clearly noted the elements of service connection that the RO had determined were missing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain , supra.  However, in Romanowsky, supra, the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In December 2007, the Veteran filed service connection claims for back, right shoulder, and neck disorders, indicating that these disorders began in 1957 and were treated at Walter Reed Medical Center.  In a statement provided in April 2008 and at his Board hearing, he indicated that, during service, he fell from a truck damaging his back, shoulder, and neck.  He indicated that his symptoms began at Fort Dix, and carried over into Aberdeen Proving Ground.  As such, he alleges that service connection for such disorders is warranted.

The STRs include an enlistment examination report of April 1956 revealing a normal clinical evaluation of the upper extremities and spine, and no neurological abnormality.  In early February 1957, the Veteran was seen for complaints of excessive nervousness, even before Army life.  At that time, he was admitted to the USAH Aberdeen Proving Ground for neurological observation due to tremors occurring in the right arm, shoulder, and hand.  An entry dated February 8, 1957 indicates that the Veteran reported noticing these symptoms about a year previously.  Visible jerking movements of the head and right arm were noted and anxiety state was diagnosed.  An ill defined condition manifested by resting tremors of the right arm, shoulder, and head was diagnosed.  

On February 19, 1957, the Veteran was admitted for hospitalization at Walter Reed Medical Center.  The admission note reflects that the Veteran reported having shaking movements of the right arms and shoulder while hunting in 1955, such that he was unable to shoot.  An evaluation report of February 1957 notes that the Veteran reported that in January 1956, his right shoulder began to shake while he was painting an automobile.  The disorder remained the same until July 1956, one month after enlistment, at which time the right arm and shoulder began to shake while on the rifle range.  Rhythmic tremor of the right shoulder was assessed and separation from service was recommended.  A late March 1957 medical examination report reveals that clinical evaluation of the spine was normal, and that neurological evaluation was abnormal due to alternating tremor of the right shoulder.  

VA records on file dated from August 2001 forward fail to mention any fall from a truck or injuries to the back or right shoulder during service.  In May 2003, the Veteran complained of right shoulder pain and X-ray films revealed cervical degenerative disc disease, with no history of cervical spine injury.  A June 2004 entry indicates that the Veteran had no complaints of back pain.  The records do document the Veteran's general complaints of general joint pain and myalgia.  An October 2008 record fails to reveal that the Veteran's numerous medical problems included the back or right shoulder.  

The Veteran failed to appear for a VA examination scheduled for July 2009.  VA records dated from 2009 to June 2010 are entirely negative for complaints of diagnoses relating to the back or right shoulder.  

A VA examination of the peripheral nerves was conducted in March 2012, at which time a history of a diagnosis of right shoulder tremor in 1956 was made.  The Veteran described this disorder as improved in the late 1950's with mild to no symptoms since then.  The examiner found that the Veteran had no symptoms attributable to any peripheral nerve condition.  The examiner opined that the Veteran's right shoulder tremor pre-existed military service and was exacerbated by service.  It was explained that the condition was not present today, and was not in any recent records.  In an addendum provided in August 2012, the examiner clarified that having reviewed the Veteran's chart in detail, the Veteran did not have a current neurological or right shoulder disability.  

The VVA file contains VA/CAPRI treatment records, associated in August 2012 and September 2013, current to mid-August 2013.  Records dated from June 2010 to May 2012 are entirely negative for complaints of diagnoses relating to the back or right shoulder.  In August 2013, the Veteran was seen for a golf ball sized growth on his right shoulder as well as for complaints of a 1 year history of right shoulder pain, described as getting worse.  X-ray films revealed no acute pathology.  Right shoulder pain with probable ganglion cyst was diagnosed, which was drained.  

The Veteran and his spouse presented testimony at a Board video-conference hearing held in September 2013.  The Veteran stated that in July 1956 while at Fort Dix, he was the driver of a truck which lost control on a curve, causing him to slide across the seat and fall out of the passenger door.  He stated that due to this incident he experienced symptoms including hand tremors and was hospitalized at Aberdeen Proving Ground and later at the Walter Reed Medical Center, and that he did not experience tremors at any point prior to that time.  The Veteran indicated that his current symptoms included tightness and pain in the back, as well as loss of mobility in the neck.  He also mentioned having a skin growth on the right shoulder, as well as symptoms of weakness and shakiness.  He indicated that he thought the tremors in his right shoulder might be starting again.  

A. Back

With respect to the Veteran's service connection claim for a back disorder, in this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the file does not contain a current diagnosis of any back disorder or even document any chronic or recent post-service clinical symptoms relating to the back.   

VA disability compensation derives from two statutes, sections 1110 and 1131 of title 38, United States Code.  Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..." Thus, in order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.   

In this case, the STRs are entirely negative for any complaints, treatment, or diagnosis of a back disorder, and fail to mention any accident or back injury during service.  Similarly VA records dated from 2001 to 2013 are negative for treatment or diagnosis of a back disorder, and also fail to mention any accident or back injury during service.

The Veteran has provided testimony indicating that his current back symptoms consist of occasional pain and tightness.  Complaints of this sort of episodic and generalized nature do not serve, in and of themselves, to establish the presence of a back disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  A viable pathology (injury or disease) that would account for his vague complaints has not been established. 

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent evidence of current disability.  The only evidence indicative of a the claimed back disability consists of the Veteran's own generalized lay statements that are contradicted by the lack of medical evidence in the record to this effect.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the lack of the Veteran's complaints to his medical treatment providers since 2001 are highly probative and weigh against a finding that he currently has a current clinical diagnosis of a back disorder or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested back disorder.   

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, supra.  In this case, the claim was filed in December 2007; there was no evidence of a clinical disability/diagnosis of a back disorder of record at that time (resolved or unresolved), or relatively recent to such claim, nor has such been presented at any time subsequently since the claim has been pending.   In this regard, clinical records dated since 2001 fail to show a current back disorder.  Similarly, the Veteran has not identified any post-service clinical/medical records or evidence establishing the presence of a currently manifested back disability.  

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a manifested back disability, service connection for this claimed disorder is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for a back disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert, supra; 38 C.F.R. § 3.102 (2013).  

      B.  Right Shoulder

With respect to the Veteran's service connection claim for a right shoulder disorder, in this case, in this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the evidence on file does not contain a current diagnosis of any orthopedic or neurological right shoulder disorder.

As a point of clarification, VA records reflect that a right shoulder cyst was diagnosed and treated in 2013.  Technically this is a skin disorder which happens in this case to appear on the right shoulder.  In any event, to the extent that this skin disorder has been diagnosed in that area, it was not present in service, has not been shown (or alleged) to be chronically symptomatic since service or even post-service, and has in no way been etiologically related to the Veteran's period of service occurring more than 55 years earlier, or to any incident therein.  Accordingly, to the extent that such skin disorder is claimed as a right shoulder disorder, service connection is not warranted for a ganglion cyst of the right shoulder.  

With respect to a right shoulder disorder, as an orthopedic or neurological condition, there is evidence in the STRs which reflects that the Veteran suffered from right shoulder tremors of unknown etiology, for which he was ultimately discharged from service.  In-service hospitalization records relating to this condition document the Veteran's self reports that this manifestation occurred on at least 2 major occasions prior to service, and fail to implicate any in-service accident or injury as the cause of the right shoulder tremor, or to even mention any such events.

Upon VA examination of April 2012, the examiner indicated that the Veteran had no orthopedic or neurological right shoulder disorder, and confirmed this in an addendum opinion provided in August 2012.  VA records dated from 2001 to 2013 are negative for treatment or diagnosis of a right shoulder disorder, and also fail to mention any accident or right shoulder injury during service.  Right shoulder X-ray films recently taken in 2013 were negative.  

In September 2013, the Veteran provided testimony suggesting that he experienced right shoulder tremors which he vaguely described came and went, and believed that the manifestations might be starting again.  The Board notes that such information fails to be corroborated by VA medical records dated from 2001 to 2013, which are entirely negative for such complaints; and are contradicted by information which the Veteran gave to the VA examiner in 2012, to the extent that his tremors had essentially resolved by the late 1950's, with mild to no symptoms since then.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Complaints of this sort of episodic and generalized nature do not serve, in and of themselves, to establish the presence of a right shoulder disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  A viable pathology (injury or disease) that would account for his vague complaints has not been established.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent evidence of current disability.  The only evidence indicative of a claimed right shoulder disability consists of the Veteran's own generalized lay statements that are contradicted by the lack of medical evidence in the record to this effect.  See Rucker, supra; Williams, supra.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, supra.  In this case, the claim was filed in December 2007; there was no evidence of a clinical disability/diagnosis of the right shoulder of record at that time (resolved or unresolved), or relatively recent to such claim, nor has such been presented at any time subsequently since the claim has been pending.   In this regard, clinical records dated since 2001 fail to show a current right shoulder disorder.  Similarly, the Veteran has not identified any post-service clinical/medical records or evidence establishing the presence of a currently manifested neurological or orthopedic right shoulder disability.  

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a manifested right shoulder disability, service connection for this claimed disorder is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for a right shoulder disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied. 

Service connection for a right shoulder disorder is denied.


REMAND

Additional development is required in conjunction with the Veteran's service connection claim for a neck disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).   

While the STRs contain no mention of an accident or any injury to the neck and do not reflect that the Veteran was treated or hospitalized during service for a neck disorder, he contends that his claimed neck disorder is etiologically related to an incident which occurred in July 1956 while he was at Fort Dix, driving a truck which lost control on a curve, causing him to slide across the seat and fall out of the passenger door.  VA records reflect that in April 2002, the Veteran complained of neck pain radiating to the shoulder.  X-ray films revealed degenerative disc disease.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the service connection claim for a neck disorder, based on the Veteran's contentions and evidence of current disability, the Board has found sufficient bases to warrant additional development pursuant to the duty to assist, specifically finding that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his claimed neck disorder.  

Additionally, while on remand, the Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a neck disorder.  Thereafter, all identified records, to include VA treatment records dated from 1990 to 2001 and August 2013 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a neck disorder.  After obtaining any necessary authorizations, all identified records, to include VA treatment records dated from 1990 to 2001 and August 2013 to the present, should be obtained from the Pittsfield and Northampton VA facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed neck disorder.   

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the neck disorders, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

(A) Provide a diagnosis relating to the Veteran's claimed neck disorder.  If no diagnosis is warranted, explain the reasons why.

(B)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently diagnosed neck disorder had its onset during service; or is otherwise etiologically related to service, to include his alleged in-service accident. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's service connection claim for a neck disorder, to include review of the evidence added to the file since the issuance of the statement of the case in August 2012 and review of the evidence in the on-line Virtual VA file.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case shall then be returned to the Board, if in order, for further appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


